--------------------------------------------------------------------------------

Exhibit 10.1
 
FIRST AMENDMENT TO LEASE
 
This First Amendment to Lease (the "First Amendment") is made and entered into
this day of June, 2013 ("Effective Date"), by and between SG PLAZA HOLDINGS,
LLC, a Delaware limited liability company ("Landlord"), and REXAHN
PHARMACEUTICALS, INC., a Delaware corporation ("Client").
 
WHEREAS, The Realty Associates Fund V, L.P., as landlord ("Original Landlord"),
and Client entered into a Standard Office Lease and Addendum thereto
("Addendum"), both dated June 5, 2009 (together the "Lease"), under which Client
leases approximately five thousand four hundred sixty-six (5,466) rentable
square feet of space known as Suite 455 (the "Premises") in the building located
at 15245 Shady Grove Road, Rockville, Maryland 20850, and known as Shady Grove
Plaza (the "Building"); and
 
WHEREAS, Landlord has succeeded to the interest of Original Landlord in the
Building and the Lease; and
 
WHEREAS, the Lease is scheduled to expire on June 30, 2014; and
 
WHEREAS, Landlord and Client wish, among other matters, to amend the Lease to
extend the Lease Term, all on the terms hereinafter contained.
 
NOW THEREFORE, in consideration of the foregoing, and other good and valuable
consideration, the receipt and sufficiency of which is acknowledged by the
parties, the parties agree as follows:
 
1.    Extension Term. The Extension Term of the Lease shall commence on July 1,
2013 (the "Extension Term Commencement Date") and shall expire on June 30, 2019.
 
2.    Base Rent for Extension Term. Effective as of the Extension Term
Commencement Date, Client shall pay to Landlord Base Rent for the Premises at a
rate of Twenty- Seven and 50/100 Dollars ($27.50) per rentable square foot of
space, in legal tender, at Landlord's office, the annualized sum of One Hundred
Fifty Thousand Three Hundred Fifteen and 00/100 Dollars ($150,315.00), payable
in equal monthly installments of Twelve Thousand Five Hundred Twenty-six and
25/100 Dollars ($12,526.25), in advance, promptly on the first day of each
calendar month of the Extension Term, without notice or demand, the same being
hereby waived, and without any setoff, deduction, or recoupment whatsoever.
Notwithstanding the foregoing, so long as Client is not in Default under the
Lease (as amended hereby), Landlord shall abate one-half (1/2) of the Base Rent
otherwise payable for the first eight (8) months of the Extension Term.
 
3.   Escalation of Base Rent. The Base Rent shall be increased annually,
effective on July 1, 2014 and on each July 1st thereafter during the Extension
Term, by an amount equal to two and one-half percent (2.5%) of the escalated
Base Rent then in effect, payable as follows:

--------------------------------------------------------------------------------

Period
 
Base Rent Per Square Foot
   
Monthly Base
Rent
   
Annualized Base Rent
 
07/01/13-02/28/14
 
$
27.50
   
$
6,263.13
*
 
$
75,157.56
*
03/01/14 - 06/30/14
 
$
27.50
   
$
12,526.25
   
$
150,315.00
 
07/01/14-06/30/15
 
$
28.19
   
$
12,840.55
   
$
154,086.54
 
07/01/15-06/30/16
 
$
28.89
   
$
13,159.40
   
$
157,912.74
 
07/01/16-06/30/17
 
$
29.61
   
$
13,487.36
   
$
161,848.26
 
07/01/17-06/30/18
 
$
30.35
   
$
13,824.43
   
$
165,893.10
 
07/01/18-06/30/19
 
$
31.11
   
$
14,170.61
   
$
170,047.26
 

 
*Reflects abatement of one-half (1/2) of Base Rent otherwise payable for this
period, so long as Client is not in default hereunder.


4.    Operating Expenses and Real Property Taxes Payable During Extension Term.
Client shall not be responsible for the payment of Client's Share of increased
Operating Expenses or Client's Share of increased Real Property Taxes (the
"Passthroughs") from the Extension Term Commencement Date through December 31,
2014. Effective on and after January 1, 2015, Client shall pay the Passthroughs
in accordance with the provisions of the Lease, except that the Base Year with
respect to the Passthroughs shall mean calendar year 2014, grossed up to reflect
a ninety-five percent (95%) occupancy for the Base Year and any subsequent
years.
 
5.    Improvements to Premises. Client agrees to accept the Premises in its then
"as is" condition as of the Extension Term Commencement Date; provided, however,
that, effective as of the Extension Term Commencement Date, Landlord shall make
available to Client an allowance of up to Ten and 00/100 Dollars ($10.00) per
rentable square foot in the Premises ("Allowance"), which Allowance may be used
by Client for the hard and soft costs of improvements to the Premises, including
furniture, fixtures, equipment, tel/data cabling and wiring and consultants
("Client's Work"). Client shall perform Client's Work in accordance with and
subject to the provisions of the Lease, including, without limitation, Section
7.3 ("Alterations and Additions"). So long as Client is not in Default under the
Lease (as amended hereby), Landlord shall make payments to Client from the
Allowance for the cost of improvements made to the Premises, provided that such
payments shall not exceed, in the aggregate, the Allowance. The Allowance shall
be available to Client upon timely submission of Client's statement
("Statement") with all required lien waivers and certificates as provided below
as construction of the improvements to the Premises progresses and Client incurs
expenses toward which the Allowance may be applied. Each Statement delivered by
Client shall show, in reasonable detail, all costs incurred and shall be
accompanied by invoices of each contractor, subcontractor, supplier or vendor
for which payment is sought, and a lien waiver and a certificate, from each
contractor and subcontractor whose contract has an aggregate value equal to or
greater than $2,500, certifying that all payments then due such contractor or
subcontractor and to laborers, materialmen and subcontractors under it have been
made, except the amounts then being requisitioned. All contract documents and
requisitions submitted by Client for payments from the Allowance relating to
design and construction shall be in the then current ALA format. Disbursement
shall be made from the Allowance on or before thirty (30) days after Landlord
receives Client's complete and correct Statements with all required supporting
documentation. Notwithstanding the foregoing, Client shall forfeit any amount of
the Allowance for which, on or before December 31, 2014, Client has not
submitted complete Statements with all required supporting documentation.
- 2 -

--------------------------------------------------------------------------------

6.    Security Deposit. Client's existing Security Deposit L/C in the amount of
Thirty-Seven Thousand Five Hundred and 00/100 Dollars ($37,500.00) shall remain
in place until its expiration on June 30, 2014. On or before July 1, 2014,
Client shall deposit with Landlord a Security Deposit in the form of cash or L/C
meeting the requirements of Section 2(a) of the Addendum in the amount of two
(2) full months of the then-current Base Rent (i.e., a total of $25,681.10), to
be held by Landlord for the remainder of the Extension Term in accordance with
the provisions of the Lease.
 
7.    Fitness and Conference Centers.
 
a.         Conference Center. During the Extension Term, Client shall have the
non-exclusive right, at no charge to Client on weekdays during normal business
hours, to utilize the conference center on the concourse level of the Building,
provided, that such use shall be on a pre-reserved, first-come, first-served and
"as available" basis. Client's use of the conference center also shall be free
of charge outside normal business hours, except that Client shall be responsible
for paying, as additional rent, the cost of any Overtime HVAC (chargeable at
Landlord's standard hourly rate) provided to the conference center during such
use.
 
b.        Fitness Center. During the Extension Term, Client also shall have the
non-exclusive right, at no charge to Client, to use the fitness facility on the
concourse level of the Building ("Fitness Facility") during the Fitness
Facility's hours of operation. Use of the Fitness Facility will be limited to
tenants (including any permitted assignees and subtenants) of the Building and
their employees on a non-exclusive basis. Client and its employees shall use the
Fitness Facility at its own risk and will provide any certifications of waiver
of liability as Landlord may request from time to time. Without limiting the
generality of the foregoing, each user of the Fitness Facility shall be required
to execute and deliver a waiver of liability in the form attached hereto as
Exhibit A. Notwithstanding anything in this Lease to the contrary, Landlord
shall have the right at any time, in its sole and absolute discretion to cease
the operation of all or any portion of the Fitness Facility and thereafter use
the space and equipment for any purpose that Landlord determines and to staff
the Fitness Facility (or not) and contract or terminate any party hired in
connection therewith. To the extent the Fitness Facility is operated by a third
party, Landlord shall use commercially reasonable efforts to replace the
operator should operations cease. Notwithstanding anything set forth herein to
the contrary, in the event Landlord establishes a managed fitness center
concept, Landlord may charge customary rates for the use of the Fitness
Facility.
 
8.    Parking. Client shall continue to have the right to use up to eighteen
(18) unreserved parking spaces in the parking facility at the Project at no
expense to Client during the Extension Term, such parking spaces to be used by
Client in accordance with and subject to the provisions of Section 16 of the
Lease.
 
9.   Client's Access to Premises. Subject to Landlord's reasonable regulations,
Client shall have access to the Premises 24 hours per day, 365 days per year,
except in the case of an emergency or when the Building may be closed by
governmental authorities.
 
10.  Option to Renew. Client shall have one (1) additional option to renew the
Term of the Lease, in accordance with and subject to the provisions of Section 4
of the Addendum.
- 3 -

--------------------------------------------------------------------------------

11.  Brokerage. Client warrants that it has had no dealings with any broker or
agent other than Studley, Inc., Client's agent, and Lincoln Property Company,
Landlord's agent (together, the "Brokers"), in connection with the negotiation
or execution of this Second Amendment, and Client agrees to indemnify Landlord
against all costs, expenses, attorneys' fees or other liability for commissions
or other compensation or charges claimed by any other broker or agent claiming
the same by, through or under Client.
 
12.  Lease Terms Amended or Deleted. As of the Effective Date, the following
provisions of the Lease are amended or deleted:
 
a.         Section 1.17 of the Lease is modified to provide the following for
Landlord's notice for addresses:
 
SG Plaza Holdings, LLC
c/o Meritage Properties
2 Overhill Road, Suite 425
Scarsdale, NY 10583
 
b.        Section 1.18 of the Lease is modified to provide the following for
Landlord's address for payments:
 
c/o M. Robert Goldman & Co., Inc.
100 Jericho Quadrangle, Suite 336
Jericho, New York 11753-2702
Attention: Lori Handyside
 
c.         All references in the Lease to "Tenant" shall be replaced with
"Client".
 
d.         The following provisions of the Lease are deleted in their entirety:
Addendum, Section 3 ("Tenant Improvements"); Schedule 1 ("Work Letter"); and
Schedule 1-A ("Space Plan").
 
13.  Defined Terms. Except as otherwise expressly provided herein, all defined
terms shall have the same meanings as provided in the Lease.
 
14.  Headings. Headings contained in this First Amendment are for convenience
only and are not substantive to the provisions of this First Amendment.
 
15. Lease Terms Ratified. Except as otherwise expressly provided herein, and
unless inconsistent with the terms hereof, all other terms, conditions and
covenants of the Lease are hereby ratified and confirmed, and shall apply to the
Extension Term. Client certifies to Landlord that the Lease is in full force and
effect, that Landlord is not in default or breach of any of Landlord's
obligations under the Lease, and that Client is unaware of any condition or
circumstance which, but for the passage of time or delivery of notice, would
constitute a default by Landlord under the Lease.
 
[SIGNATURE PAGE FOLLOWS]
- 4 -

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this First Amendment by affixing
their hands and seals as of the date noted above.
 
 
Client:
 
WITNESS/ATTEST:
REXAHN PHARMACEUTICALS, INC., a Delaware  corporation
 
 
 
 
Mark K B Lee
By:
/s/ Tae H. Jeong
[SEAL]
Mark Lee
 
Name: Tae H. Jeong
 
 
 
 
Title: CFO
 
 



 
Landlord:
 
 
 
 
WITNESS/ATTEST:
SG PLAZA HOLDINGS, LLC, a Delaware limited liability company
 
 
 
Rocio Brown
By:
/s/ Arthur DellaSalla
 
 
 
Arthur DellaSalla
 

 
 
- 5 -

--------------------------------------------------------------------------------